Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, lines 12 & 13, the wording “operation system” needs to be replaced by wording “operating system”.

REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record does not teach a computing system, and a method singly or in combination that comprises a computing system, a processor, a memory and an operating system controlling a hardware device. The operating system includes a first interrupt handler and a second interrupt handler responsive to a request from the storage program, the processor executes the first interrupt handler when receiving an interrupt as a notification of an error, the interrupt handler registers error handling by the operating system in a queue. The processor executing the second interrupt handler which determines whether the error status satisfies a predetermined condition, while referring to the condition management information and cancels the error handling by the operating system registered in the queue when the error status satisfies .
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance"
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nadeem Iqbal whose telephone number is (571)-272-3659. The examiner can normally be reached on M-F (8:00-5:30) First Friday Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nadeem Iqbal/ 						Nadeem Iqbal			
Primary Examiner, Art Unit 2114				Primary Examiner
								Art Unit 2114